DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on May 14, 2021.
Claims 11, 14, 16, 19 and 21 have been amended.
Claims 11-22 have been examined and are pending.

Response to Amendments
In view of Applicants' amendments, the objection to the claims is withdrawn.

Response to Arguments
With respect to amended claim 11, Applicants have argued that the combination of Park, Diamond and Anderson would not teach the amended limitation "wherein the probing message requests other data selected from the group consisting of a version of the code, hints, and authorizations." Specifically, Applicants argued that incorporating Anderson's teachings into Park would yield two messages, one transmitted internally (Park), and one transmitted externally (Anderson), rather than a single probing message that requests other data selected from the group consisting of a version of the code, hints, and authorizations (Remarks, pages 8-9).
Examiner has carefully considered Applicant's arguments but respectfully disagrees. To begin with, Examiner would point out that, of the "other data" being requested by the probing message, Anderson was relied upon to teach the claimed "version of the code." Thus, Anderson 
"Techniques to update a web application are described. A method includes receiving an application update request (probing message) for a requested web application (code) from a service worker web application executing in a web browser on a client device, the application update request (probing message) comprising a cached version indicator (version) for a local cached copy of the requested web application (code) on the client device; determining whether an updated requested web application is available based on the cached version indicator." (Abstract)

Combining Anderson's teachings with Park would not yield two messages as Applicants allege, but a single, modified message. Specifically, in combination, Park's web application (component application) would transfer object information (probing message) requesting a version of a JavaScript object (code) to the browser (container). The internal/external contexts of the messages sent by Park and Anderson are of no consequence to the proposed combination as Examiner is only relying upon Anderson to teach a particular content (version of code) of a message, not a particular destination for a message. As a reminder, "the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art."  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicants have also argued that a person of ordinary skill in the art would not have been motivated to combine Anderson's teachings with Park "to facilitate web application updates for correcting bugs, adding features and improving functionality." Specifically, Applicants argued that "the teaching in Anderson would not have provided any suggestion for somehow correcting 
Examiner respectfully disagrees and would point out that since Anderson concerns correcting bugs, adding features and improving the functionality of a web application (Anderson, [0001]), said enhancements would be applied to Park's web application and not the JavaScript objects of Park as Applicant's argued (Remarks, pgs. 9-11). Therefore, Applicant's arguments regarding the inefficacy of "correcting bugs, adding features and improving functionality of the information in the shared JavaScript objects" is moot. 
With respect to a motivation for providing such enhancements to Park's web application, Applicants have provided their own reasoning for doing so: "Therefore, applicants conclude that the teaching in Anderson might possibly have only provided a suggestion for a method of updating the browser or some comparable software application in Park." (Remarks, pg. 11, emphasis added)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140068414 A1 - hereinafter "Park", in view of US 20190095196 A1 - hereinafter "Anderson".

With respect to claim 11, Park teaches,
A method for operating a container application and a component application, wherein the container application is an application hosting the component application, the method comprising: - "The web application 202 (component application) is positioned at an upper layer of the browser 200 (container application) and is defined as an application program that supports the functions provided in a webpage." [0059]
providing a library of code files - "According to this embodiment, an object storage area 204 is provided which interworks with the browser 200, and the shared JavaScript objects (code files) requested by the browser 200 as described above may be stored in the object storage area 204 (library)." [0075] and a bootloader; - "To achieve the objective above, an embodiment of the invention provides a method for sharing JavaScript objects of webpages that are provided by a server by way of a browser executed at a user client." [0017]
generating with the component application a probing message to the container application; and generating with the container application a response message containing references to code files -  "Preferably, the object storage area 204 can be formed as JavaScript context, and each of the shared JavaScript objects in the object storage area 204 can be assigned a unique address. " [0076]. "More specifically, if a shared JavaScript object is needed in another webpage, the web application 202 (component) may transfer the object information (probing message) to the browser 200 (container), and the browser 200 may return the address of the object storage area 204 for the requested object to the web application 202." [0082]; to be loaded by the component. - "From among the JavaScript objects that are to be applied to a second webpage 302, the browser 200 may check for (shared) JavaScript objects that are already and the web application 202 may extract the shared JavaScript objects 310 from the object storage area 204." [0085]
Park does not explicitly teach wherein the probing message requests other data selected from the group consisting of...a version of the code.
However, in analogous art for software updating, Anderson teaches:
"Techniques to update a web application are described. A method includes receiving an application update request (probing message) for a requested web application (code) from a service worker web application executing in a web browser on a client device, the application update request (probing message) comprising a cached version indicator (version) for a local cached copy of the requested web application (code) on the client device; determining whether an updated requested web application is available based on the cached version indicator." (Abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Park with Anderson's teachings because doing so would provide Park's system with the ability to facilitate web application updates for correcting bugs, adding features and improving functionality, as suggested by Anderson [0001].

With respect to claim 14, Park teaches,
which comprises creating messages according to means available on a web platform. - "As illustrated in FIG. 2, the user client 102 (web platform) according to this embodiment can include a browser 200, a web application 202, and an object storage area 204." [0056]; Fig. 2. "More specifically, if a shared JavaScript object is needed in another webpage, the web application 202 (component) may transfer the object information (probing message) to the container), and the browser 200 may return the address of the object storage area 204 for the requested object to the web application 202." [0082]

With respect to claim 16, Park teaches,
which comprises generating the probing message to request explicitly functionality to be provided by the container application. - "More specifically, if a shared JavaScript object is needed in another webpage, the web application 202 (component) may transfer the object information (probing message) to the browser 200 (container), and the browser 200 may return the address of the object storage area 204 for the requested object to the web application 202." [0082]

With respect to claim 21, Park teaches,
wherein code and code files handled by the bootloader are coded in a dynamic programming language. - "To achieve the objective above, an embodiment of the invention provides a method for sharing JavaScript objects of webpages that are provided by a server by way of a browser executed at a user client." [0017]. "A webpage running on the user client 102 can be defined as a web application 202." [0060]. "The web application 202 may execute the JavaScript included in the webpage." [0061]

With respect to claim 22, Park teaches,
wherein the code and the code files are in JavaScript. - "More specifically, if a shared JavaScript object is needed in another webpage, the web application 202 (component) may transfer the object information (probing message) to the browser 200 (container), and the 

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Anderson, and in view of US 6591295 B1 - hereinafter "Diamond".

With respect to claim 12, Park et al. do not explicitly teach,
wherein the references to the code files are Uniform Resource Locators.
However, in analogous art for version control, Diamond teaches:
"A clipboard application program provides a graphical user interface which a user may employ to select and view selected multi-media objects stored in selected relational database tables, and to transfer the Web URLs designating those selected objects to other Web applications, such as HTML authoring tools, using convenient "drag-and-drop" and "cut, copy and paste" operations." (Abstract)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Park and Anderson with Diamond's teachings because doing so would provide Park/Anderson's system with the ability to facilitate the use of multimedia objects in web applications, as suggested by Diamond (col. 1:8-13).

With respect to claim 18, Park teaches,
wherein the probing message is generated requesting an availability of a requested code file and, if available, providing with the container the response message, - "More specifically, if a shared JavaScript object is needed in another webpage, the web application 202 component) may transfer the object information (probing message) to the browser 200 (container), and the browser 200 may return the address of the object storage area 204 for the requested object to the web application 202." [0082]
Diamond teaches providing the response message comprising URLs relating to code files, so that the URLs are made available to the component application. - "A clipboard application program provides a graphical user interface which a user may employ to select and view selected multi-media objects stored in selected relational database tables, and to transfer the Web URLs designating those selected objects to other Web applications, such as HTML authoring tools, using convenient "drag-and-drop" and "cut, copy and paste" operations." (Abstract)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Anderson, and in view of US 20100250568 A1 - hereinafter "Giusti".

With respect to claim 13, Park et al. do not explicitly teach,
wherein the component application is...a Manufacturing Execution System.
However, in analogous art for software development, Giusti teaches:
"The present invention relates to a method for installing a web package within a manufacturing executing system (MES), wherein the web package contains web application resources." [0002]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Park and Anderson with Giusti's teachings because doing so .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Anderson, and in view of US 20140047413 A1 - hereinafter "Sheive".

With respect to claim 15, Park et al. do not explicitly teach,
wherein the messages are generated with an HTML5 Messaging Module.
However, in analogous art for software development, Sheive teaches:
"The HTML5 specification adds another form of persistent data in the browser called web storage 131. This is an area where the JavaScript engine 119 can read and write data in key/value pairs that will be stored persistently in that web browser 106 even when it is restarted." [0042]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Park and Anderson with Sheive's teachings because doing so would provide Park/Anderson's system with the ability to facilitate application modification, as suggested by Sheive (pg. 6, col. 1, #76).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Anderson and Diamond, and in view of US 20130311875 A1 - hereinafter "Pappas".

With respect to claim 17, Park teaches,
wherein the bootloader is capable of making a browser load, - "To achieve the objective above, an embodiment of the invention provides a method for sharing JavaScript objects of webpages that are provided by a server by way of a browser executed at a user client." [0017]; and execute one or more of the code files. - "A webpage running on the user client 102 can be defined as a web application 202." [0060]. "The web application 202 may execute the JavaScript included in the webpage." [0061]
Park et al. do not explicitly teach wherein the bootloader is configured for creating script tags for activating the URLs.
However, in analogous art for software development, Pappas teaches:
"The web browser device JavaScript code creates an HTML script tag 149 in the page 109 which points to a server side script 148 that will be created on the web service server 103. The HTML script tag 113 passes a URL 104 argument to the server side script 148 as an argument." [0051]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Park, Anderson and Diamond with Pappas' teachings because doing so would provide Park/Anderson/Diamond's system with the ability to facilitate the extraction of information from web pages, as suggested by Pappas [0014].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Anderson and Diamond, and in view of US 20160150028 A1 - hereinafter "Klinger".

With respect to claim 18, Park does not explicitly teach,
wherein the probing message requests other data selected from the group consisting of...authorizations.
However, in analogous art for web applications, Klinger teaches:
"At operation 205, a web adapter herein receives a request for a first web resource to access a second web resource. The first web resource may want to access the second web resource in order to, for example, provide additional functionality to a first web resource. For example, a first web page or web service may want to enhance or modify a second web page by providing enhancements to the second web page's user interface." [0021]; Fig. 2
"At operation 210, the web app adapter may operate to request authorization to access the second web resource. In some aspects, the request may specify which web page (e.g., an embedded iframe) or web service (e.g. a URL, etc.) for which access is being requested. In some aspects, the request may include an indication of the type of action the access may entail, such as for example, the execution of JavaScript." [0022]; Fig. 2
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Park, Anderson and Diamond with Klinger's teachings because doing so would provide Park/Anderson/Diamond's system with the ability to facilitate communication between web resources, as suggested by Klinger [0015].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Anderson and Diamond, and in view of US 20140047413 A1 - hereinafter "Sheive".

With respect to claim 20, Park et al. do not explicitly teach,
wherein at least a part of the URLs are data-URLs .

"The HTML document text 111 can contain elements with inline content, such as readable text, CSS within <style> elements, JavaScript inside <script> or other elements, and media elements with data URLs which encode media data into a text string." [0033]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Park, Anderson and Diamond with Sheive's teachings because doing so would provide Park/Anderson/Diamond's system with the ability to facilitate application modification, as suggested by Sheive (pg. 6, col. 1, #76).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the accompanying PTO-892 for the respective patent number(s) of published application(s) cited above).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192